Appeal by the defendant from a judgment of the Supreme Court, Kings County (Gary, J.), rendered March 25, 1994, convicting him of murder in the second degree, attempted murder in the second degree (two counts), assault in the first degree, and criminal possession of a weapon in the second degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant’s claim that his guilt of several crimes was not proven by legally sufficient evidence is not preserved for appellate review (see, People v Gray, 86 NY2d 10; People v Bynum, 70 NY2d 858; People v Udzinski, 146 AD2d 245). In any event, viewing the evidence in the light most favorable to the People (see, People v Contes, 60 NY2d 620), we find that it was legally sufficient to prove the defendant’s guilt beyond a reasonable doubt. Moreover, upon the exercise of our factual review power, we are satisfied that the verdict of guilt was not against the weight of the evidence (see, CPL 470.15 [5]).
The defendant’s remaining contentions are either unpreserved for appellate review or without merit.
O’Brien, J. P., Krausman, Florio and McGinity, JJ., concur.